Order entered May 22, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01127-CR

                             RUBEN LORENZO PAZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-53572-U

                                            ORDER
       The Court GRANTS the State’s May 20, 2015 second motion for extension of time to

file the State’s Brief and the May 20, 2015 motion for leave to file brief exceeding word limit.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE